UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4656



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARCOS LOPEZ-GUZMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:06-cr-00123-D)


Submitted:   February 8, 2008          Decided:     February 20, 2008


Before TRAXLER and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marcos   Lopez-Guzman       pled    guilty    to   conspiracy     to

distribute and possess with intent to distribute more than 500

grams of cocaine (Count 1), and use and carry of a firearm in the

furtherance of a drug trafficking crime (Count 2).               The district

court properly calculated his advisory Sentencing Guidelines range

as 168-210 months for Count 1, and sentenced Lopez-Guzman to 186

months of imprisonment for this count.              The court also sentenced

Lopez-Guzman to sixty months of imprisonment for Count 2.                    On

appeal,   Lopez-Guzman    argues      that    his    186-month   sentence    is

unreasonable.    For the reasons that follow, we affirm.

           After United States v. Booker, 543 U.S. 220 (2005), we

review a sentence to determine whether it is unreasonable with

regard to § 3553(a) factors, applying a “deferential abuse-of-

discretion standard.”     Gall v. United States, 128 S. Ct. 586, 591

(2007).   A district court must engage in a multi-step process at

sentencing.     First,   the    district      court    must   calculate     the

appropriate advisory Sentencing Guidelines range by making any

necessary factual findings.          Id. at 596.      The court should then

afford the parties “an opportunity to argue for whatever sentence

they deem appropriate.”        Id.    Next, the sentencing court should

consider the resulting advisory sentencing range in conjunction

with the factors set out in 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007), and determine whether the § 3553(a) factors support


                                     - 2 -
the sentence requested by either party.               Id.     Considering the

factors in § 3553(a) does not require the sentencing court to

“robotically tick through” every subsection of § 3553(a).               United

States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006), cert.

denied, 127 S. Ct. 3044 (2007).

          To    determine     whether    a   sentencing     court   abused   its

discretion, we undertake a two-part analysis.                    United States

v. Pauley, 511 F.3d 468, ___, 2007 WL 4555520 (4th Cir. 2007).

First, we examine the sentence for “significant procedural errors,”

and second, we evaluate the substance of the sentence.              Id. at *5.

Significant procedural errors include “failing to calculate (or

improperly     calculating)    the      Guidelines    range,     treating    the

Guidelines as mandatory, failing to consider the § 3553(a) factors,

selecting a sentence based on clearly erroneous facts, or failing

to   adequately    explain    the    chosen    sentence      —   including    an

explanation for any deviation from the Guidelines range.”                    Id.

(internal quotations omitted).          Second, we review the substantive

reasonableness of the sentence.         This “entails taking into account

the totality of the circumstances, including the extent of any

variance from the Guidelines range.”            Id.       While an appellate

court may presume a sentence within the Guidelines range to be

reasonable, it may not presume a sentence outside the range to be

unreasonable. Moreover, it must give due deference to the district

court’s decision that the § 3553(a) factors justify the extent of


                                     - 3 -
any variance sentence.   Even if the reviewing court would have

reached a different sentencing result on its own, this fact alone

is insufficient to justify reversal of the district court.   Id.

          Here, the district court followed the necessary steps in

sentencing Lopez-Guzman, and we find no abuse of discretion in its

within-Guidelines range sentence of 186 months for Count 1.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -